



preitlogojon.jpg [preitlogojon.jpg]




September 7, 2018
Mr. Jonathen Bell
529 West Pestalozzi Avenue
Egg Harbor City, NJ 08215


Re:
Severance Agreement and General Release

Dear Jon,
As we discussed, your employment with PREIT Services, LLC (the “Company”) is
being terminated.
This Severance Agreement and General Release (“Agreement”) is a very important
legal document. I encourage you to read it carefully and make certain that you
understand and agree with it before you sign it.
Please note that some provisions of the Agreement apply whether or not you sign
this Agreement. Other provisions apply only if you sign, or only if you do not
sign. Throughout the Agreement, we have tried to make this distinction clear.
The terms and conditions set forth in Paragraph 1 below will apply regardless of
whether you decide to sign this Agreement. The terms and conditions in Paragraph
2 will apply if you do not sign this Agreement within the time provided (or if
you sign and revoke it). However, you will not be eligible to receive the
payments and other benefits set forth in Paragraph 3 below unless you sign and
do not revoke this Agreement. (Please see Paragraph 23 below for what it means
to revoke this Agreement.)
You may consider for twenty-one (21) days whether you wish to sign this
Agreement and General Release. You are encouraged to review the Agreement with
your attorney.
1.General Terms of Termination. Regardless of whether you sign this Agreement:


(a)Your last day of employment was September 4, 2018 (the “Separation Date”).
Effective on the Separation Date, you hereby resign from your position as Senior
Vice President - Chief Accounting Officer and all other positions with the
Company, PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a Pennsylvania business
trust (“Trust”), PREIT ASSOCIATES, L.P., a Delaware limited partnership,
PREIT-RUBIN, INC., a Pennsylvania corporation (“PRI”), and/or any of their
direct or indirect parents, subsidiaries, related or affiliated companies
(“Affiliates”), or with any other entity with respect to which the Trust has
requested you to perform services. Upon request by the Company, you shall
execute all additional documents and take all additional actions necessary to
effectuate or memorialize such resignations.




--------------------------------------------------------------------------------





    
(b)You will be paid for all time worked up to and including your Separation
Date. The Company will pay you for any accrued and unused personal time to which
you are entitled under the Company policy on personal time as of the Separation
Date.


(c)Your eligibility to participate in Company sponsored health and dental
insurance as an employee of the Company will end effective September 30, 2018.
However, you will be eligible to continue to participate in this insurance in
accordance with a federal law called the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), subject to COBRA’s terms, conditions and
restrictions. If you sign and do not revoke this Agreement, the Company will pay
a portion of this cost for COBRA coverage, as described below in Paragraph 3(b).


(d)Your eligibility to participate in the Company’s other group insurance
programs (for example, life, disability, vision and accidental death and
dismemberment coverage) will end effective on the Separation Date.


(e)Your eligibility to participate in the Company-sponsored 401(k) plan will end
effective on the Separation Date.


(f)You are required to comply with Paragraphs 10 (Prohibition on Your Using or
Disclosing Confidential Information) and 11 (Company Property and Documents)
below.


2.Terms if You Do Not Sign This Agreement. If you do not sign this Agreement
within the period provided, or timely sign and revoke it:


(a)You will be paid a pro-rated bonus in the amount of $65,905, less withholding
of all applicable federal, state and local taxes. However, if you sign and do
not revoke this Agreement, the Company will pay you a bonus that is not
pro-rated as provided in Paragraph 3(a) below.


(b)You will receive 2 weeks of severance pay at your regular rate of pay, less
withholding of all applicable federal, state and local taxes.


(c)Your eligibility to receive the 4,890 restricted share units and dividend
equivalent rights (“RSUs”) previously granted to you in 2018 pursuant to the
Pennsylvania Real Estate Investment Trust Second Amended and Restated 2003
Equity Incentive Plan (the “2003 Plan”), and the 2,663 RSUs granted in 2016 and
2,912 RSUs in 2017 under the 2003 Plan, shall continue pursuant to the terms of
the 2003 Plan and the respective award agreements granted to you under the 2003
Plan. However, if you enter into this Agreement, the 2,663 RSUs granted in 2016
and 2,912 RSUs in 2017 under the 2003 Plan shall terminate and be considered
forfeited as provided in Paragraph 8.


(d)The payments described in Paragraph 2(a) and (b) above shall be made in
accordance with the Company’s regular payroll practices on the Company’s first
payroll pay date that is at least ten (10) days following the expiration of the
21 day period you have been provided to sign this Agreement.


2



--------------------------------------------------------------------------------





3.Severance Benefits. If you sign and do not revoke this Agreement, the Company
will do the following:


(a)The Company will pay you $347,390, which represents (i) 52 weeks of severance
pay at your current base rate of pay as of your last day of employment ($250,000
per year), and (ii) an additional $97,390 in bonus, instead of the two (2) weeks
of severance pay and pro-rated bonus described in Paragraph 2. Beginning on the
Company’s first payroll pay date that is at least ten (10) days following the
latter of the date: (i) the Company has received an executed copy of this
Agreement; (ii) the Revocation Period set forth in Paragraph 23 below has
expired without your having properly revoked this Agreement; and (iii) you have
returned all Company property and documents in accordance with Paragraph 11
below, you will receive bi-weekly payments in 2018 and 2019 of $6,680.58 (less
withholding of all applicable federal, state and local taxes in accordance with
the Company’s regular payroll practices), and a final payment of any amounts
still due you, if any, on the first regular paydate in 2020 (less withholding of
all applicable federal, state and local taxes in accordance with the Company’s
regular payroll practices). In the event the review and revocation period for
this Agreement could cause the first payment to occur in either 2018 or 2019,
the first payment shall not be made until the first payroll period which is in
2019.


(b)The Company will pay the entire monthly premium for your continued
participation in the Company’s group health and dental coverage pursuant to
COBRA for up to eighteen (18) months after your Separation Date, provided that
you are eligible for and timely elect to receive COBRA coverage. Thereafter, if
eligible, your continued participation in the Company’s group health and dental
coverage pursuant to COBRA shall be at your sole expense. Notwithstanding the
foregoing, the Company has no obligation to pay any portion of the premiums for
such COBRA coverage in the event that you are eligible to receive or obtain
alternative health insurance coverage during this eighteen (18) month period,
which includes benefits that are equal to or greater than the COBRA coverage or
if you are no longer eligible for COBRA coverage for any reason. During the
period in which the Company pays your COBRA, it will continue your annual HSA
contribution of $2,000.


(c)The parties agree and confirm that, as of the date of this Agreement, you
have been awarded 14,336 unvested restricted shares of beneficial interest in
PREIT (the “Restricted Shares”) pursuant to the 2003 Plan. The Company shall
cause the Restricted Shares to immediately vest on the date this Agreement
becomes effective and thereafter become payable as soon as practicable, less
applicable taxes and withholdings, pursuant to the terms of the 2003 Plan and
the respective award agreements granted to you under the 2003 Plan.


(d)Upon the effective date of this Agreement, the Company will enter into an
agreement with CCI consulting to provide you with outplacement services for 6
months, which services will begin on a date to be determined by you.


(e)You will be granted ownership of your Company-issued iPhone, subject to your
compliance with Paragraph 11 of this Agreement.


(f)You will not be eligible for the payments and other benefits described in
this Paragraph 3 unless (i) you sign this Agreement no later than twenty-one
(21) days after you


3



--------------------------------------------------------------------------------





receive it, promptly return the Agreement Human Resources Director Jacquelyne
Batista (at the address below) and do not timely revoke the Agreement; and
(ii) you return all Company property and documents in accordance with
Paragraph 11 below.


4.General Release.


(a)In exchange for the Company’s payments and other benefits described in
Paragraph 3, you release and forever discharge, to the maximum extent permitted
by law, the Company and each of the other “Releasees” as defined below, from any
and all claims, causes of action, complaints, lawsuits or liabilities of any
kind (collectively “Claims”) as described below which you, your heirs, agents,
administrators or executors have or may have against the Company or any of the
other Releasees.


(b)By agreeing to this General Release, you are waiving any and all Claims that
can be waived, to the maximum extent permitted by law, which you have or may
have against the Company or any of the other Releasees arising out of or
relating to any conduct, matter, event or omission existing or occurring before
you sign this Agreement, and any monetary or other personal relief for such
Claims, including but not limited to the following:


(i)any Claims having anything to do with your employment with the Company and/or
any of its parent, subsidiary, related and/or affiliated companies;


(ii)any Claims having anything to do with the termination of your employment
with the Company and/or any of its parent, subsidiary, related and/or affiliated
companies;


(iii)any Claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or other compensation of any kind;


(iv)any Claims for reimbursement of expenses of any kind;


(v)any Claims for attorneys’ fees or costs;


(vi)any Claims under the Employee Retirement Income Security Act (“ERISA”);


(vii)any Claims of discrimination and/or harassment based on age, sex,
pregnancy, race, religion, color, creed, disability, handicap, failure to
accommodate, citizenship, marital status, national origin, ancestry, sexual
orientation, gender identity, genetic information, domestic or sexual violence
victim status, familial status, or any other factor protected by Federal, State
or Local law as enacted or amended (such as the Age Discrimination in Employment
Act, 29 U.S.C. §621 et. seq., Title VII of the Civil Rights Act of 1964, Section
1981 of the Civil Rights Act of 1866, the Genetic Information Non-Discrimination
Act, the Americans with Disabilities Act, the Equal Pay Act, the Pennsylvania
Human Relations Act, the Philadelphia Fair Practices Ordinance), and any Claims
for retaliation under any of the foregoing laws;


4



--------------------------------------------------------------------------------







(viii)any Claims regarding leaves of absence including, but not limited to, any
Claims under the Family and Medical Leave Act;


(ix)any Claims under the Immigration Reform and Control Act (“IRCA”);


(x)any Claims under the Sarbanes-Oxley Act or the Dodd-Frank Act;


(xi)any Claims under the Fair Credit and Reporting Act;


(xii)any Claims under the laws of any state including but not limited to
Pennsylvania or the local laws or ordinances of any county or city including
Philadelphia;


(xiii)any Claims under the federal or any state constitution;


(xiv)any Claims for violation of public policy;


(xv)any whistleblower or retaliation Claims;


(xvi)any Claims for emotional distress or pain and suffering;


(xvii)any other statutory, regulatory, common law or other Claims of any kind,
including, but not limited to, Claims for breach of contract, libel, slander,
fraud, wrongful discharge, invasion of privacy, promissory estoppel, equitable
estoppel and misrepresentation; and/or


(xviii)any other Claims for monetary relief or personal relief of any kind.


(c)The term “Releasees” includes: all and singularly, the Pennsylvania Real
Estate Investment Trust, PREIT Services LLC, PREIT Associates, L.P., and any of
their direct or indirect parent, subsidiary, related or affiliated companies,
and each of their past and present employees, officers, directors, members,
attorneys, partners, insurers, benefit plan fiduciaries and agents, and all of
their respective predecessors, successors and assigns.


(d)Known and Unknown Claims. It is important that you understand that this
General Release includes all Claims known or unknown by you, those that you may
have already asserted or raised as well as those that you have never asserted or
raised.


5.Non-Released Claims. The General Release in Paragraph 4 above does not apply
to:


(a)Any Claims for vested benefits under any Company ERISA plan, including
without limitation any 401(k) or other deferred compensation plan;


(b)Any Claims to require the Company to honor its commitments set forth in this
Agreement, including in Paragraph 1 hereof, which commitments do not require
your execution of this Agreement;


5



--------------------------------------------------------------------------------







(c)Any Claims to determine the scope, meaning, effect or enforceability of this
Agreement;


(d)Any Claims that arise after you have signed this Agreement; and


(e)Any Claims for worker’s compensation benefits, any Claims for unemployment
compensation benefits and any other Claims that cannot be waived by a private
agreement.


In addition, the General Release in Paragraph 4 is subject to and limited by
your retained rights in Paragraph 6 below.
6.    Retained Rights.


(a)Regardless of whether or not you sign this Agreement, nothing in this
Agreement is intended to or shall be interpreted: (i) to restrict or otherwise
interfere with your or any Releasee’s obligation to testify truthfully in any
forum; (ii) to restrict or otherwise interfere with your or any Releasee’s right
and/or obligation to contact, cooperate with, provide information to—or testify
or otherwise participate in any action, investigation or proceeding of—any
federal, state, or local government agency, commission or entity (including, but
not limited to, the Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”) or the Securities and Exchange
Commission (“SEC”); or (iii) to restrict or otherwise interfere with your or any
Releasee’s right and/or obligation to disclose any information or produce any
documents as is required by law or legal process.


(b)Further, this Agreement, including the General Release in Paragraph 4 does
not prevent you or any Releasee from contacting or filing a charge or complaint
with any federal, state or local government agency, commission or entity
(including, but not limited to, the EEOC, NLRB or SEC) or restrict or otherwise
interfere with the information you or any Releasee may provide to them in
connection with any such contact, charge or complaint. However, the General
Release does prevent you, to the maximum extent permitted by law, from obtaining
any monetary or other personal relief for any of the Claims you have released in
Paragraph 4 with regard to any charge you may file or which may be filed on your
behalf. Notwithstanding the foregoing, nothing in this Agreement limits your
right to receive an award for information provided to the SEC or any other
government agency or entity.


7.Adequacy of Consideration. You acknowledge and agree that the Company’s
payments and other benefits under Paragraph 3 above:


(a)Are not required by any policy, plan or prior agreement;


(b)Constitute adequate consideration to support your General Release in
Paragraph 4 above; and


(c)Fully compensate you for the Claims you are releasing.
For purposes of this paragraph, “consideration” means something of value to
which you are not already entitled.


6



--------------------------------------------------------------------------------







8.Restricted Share Units. If you enter into and do not revoke this Agreement:
(a) your eligibility to receive the 4,890 restricted share units and dividend
equivalent rights (“RSUs”) previously granted to you in 2018 pursuant to the
Pennsylvania Real Estate Investment Trust Second Amended and Restated 2003
Equity Incentive Plan (the “2003 Plan”) shall continue pursuant to the terms of
the 2003 Plan and the respective award agreements granted to you under the 2003
Plan; and (b) The 2,663 RSUs issued in 2016 and the 2,912 RSUs issued in 2017
shall terminate and are considered forfeited.


9.References. You agree that you will direct any and all prospective employers
seeking a reference to contact only persons employed in the Company’s Human
Resources Department. The Human Resources Department shall provide a neutral
reference only, stating dates of employment and position held. However, if you
supply the potential employer with your base salary as of your Separation Date,
the Company will confirm or deny the accuracy of the statement which you provide
to them.


10.Prohibition on Your Using or Disclosing Certain Information.


(a)At no time shall you directly or indirectly use, publish, or otherwise
disclose or divulge to any third party without the express authorization of the
Company, any confidential and/or trade secret information of the Company
including, without limitation, trade secrets, private or confidential
information, investment technology, programs, or products of the Company, any
information concerning, referring, or relating to customers, vendors, services,
products, processes, client lists, client files, prospect lists, transaction
lists, shareholder information, contract forms, marketing information, books,
records, files, pricing policies, business plans, records, any technical or
financial information or data, or other information, unless such information is
in the public domain not through any breach by you of this Paragraph. This also
includes any business, financial, or personal information or data relating to
the computers, files, e-mails, databases, or other information belonging to,
maintained, received or prepared by any of the Company’s officers, owners, or
employees, no matter where such information is maintained or stored, unless such
information is in the public domain not through any breach by you of this
Paragraph. After your Separation Date, you agree that you will not, directly or
indirectly, access, retrieve, view, or use in any manner any of the Company’s
computers, databases, e-mail, files, or other Company information for any
purpose, unless such information is in the public domain not through any breach
by you of this Paragraph. This restriction is subject to and limited by your
Retained Rights in Paragraph 6 above.


(b)Nothing in this Agreement is intended to or shall be interpreted to prohibit
disclosure of information to the limited extent permitted by and in accordance
with the federal Defend Trade Secrets Act of 2016 (“DTSA”). Stated otherwise,
disclosures that are protected by the DTSA as follows do not violate this
Agreement. The DTSA provides that: “(1) An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that - (A) is made - (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.” The
DTSA further provides that: “(2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney


7



--------------------------------------------------------------------------------





of the individual and use the trade secret information in the court proceeding,
if the individual - (A) files any document containing the trade secret under
seal; and (B) does not disclose the trade secret, except pursuant to court
order.”


11.Company Property and Documents. You must return to the Company’s Human
Resources Department, retaining no copies, (i) all Company property (including,
but not limited to, office, desk or file cabinet keys, Company
identification/pass cards, Company-provided credit cards and Company equipment,
such as computers and prints outs) and (ii) all Company documents (including,
but not limited to, all hard copy, electronic and other files, forms, lists,
charts, photographs, correspondence, computer records, programs, notes, memos,
disks, DVDs, etc.) You also must download all Company-related electronically
stored information (including but not limited to emails) from any personal
computer and/or other storage devices or equipment, cloud storage or personal
email accounts and return all downloaded material or otherwise electronically
stored information and completely remove all such electronically stored
information from the hard drive of such personal computer and/or all other
storage devices or equipment, cloud storage or personal email accounts. By
signing this Agreement, you represent and certify that you have fully complied
with these obligations.


12.Confidentiality of this Agreement. You agree that, at all times, the
existence, terms and conditions of this Agreement will be kept secret and
confidential and will not be disclosed voluntarily to any third party, except:
(i) to your spouse, domestic partner or other immediate family member; (ii) to
the extent required by law; (iii) in connection with any Claim to determine the
scope, meaning, effect or enforceability of the Agreement; (iv) to obtain
confidential legal, tax or financial advice with respect thereto; or (v) in
connection with any of your Retained Rights as described in Paragraph 6 above.
In the case of disclosure to persons described in (i) or (iv), the recipients of
the information disclosed must agree to be bound by your confidentiality
obligations under this Agreement and any disclosure on their part will
constitute a breach by you of this Agreement. This restriction is subject to and
limited by your Retained Rights in Paragraph 6 above.


13.Non-Defamation. You agree that you will not make any negative comments or
defamatory remarks, in writing, orally or electronically, about the Company or
any other Releasee (as defined in Paragraph 4(c) above) and their respective
products and services. The Company agrees that the Company’s officers will not
make any negative comments or defamatory comments or remarks, in writing, orally
or electronically about you. This restriction is subject to and limited by your
and the Releasee’s Retained Rights in Paragraph 6 above..


14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania and without the aid
of any canon, custom or rule of law requiring construction against the
draftsperson. Any dispute relating to this Agreement shall be brought in the
state or federal courts serving Philadelphia, Pennsylvania and all parties
consent to the jurisdiction of such courts.


15.Statement of Non-Admission. Nothing in this Agreement is intended as or shall
be construed as an admission or concession of liability or wrongdoing by the
Company or any other Releasee as defined above. Rather, the proposed Agreement
is being offered for the sole purpose of settling cooperatively and amicably any
and all possible disputes between the parties.


8



--------------------------------------------------------------------------------







16.Interpretation of Agreement. Nothing in this Agreement is intended to violate
any law or shall be interpreted to violate any law. If any paragraph or part or
subpart of any paragraph in this Agreement or the application thereof is
construed to be overbroad and/or unenforceable, then the court making such
determination shall have the authority to narrow the paragraph or part or
subpart of the paragraph as necessary to make it enforceable and the paragraph
or part or subpart of the paragraph shall then be enforceable in its/their
narrowed form. Moreover, each paragraph or part or subpart of each paragraph in
this Agreement is independent of and severable (separate) from each other. In
the event that any paragraph or part or subpart of any paragraph in this
Agreement is determined to be legally invalid or unenforceable by a court and is
not modified by a court to be enforceable, the affected paragraph or part or
subpart of such paragraph shall be stricken from the Agreement, and the
remaining paragraphs or parts or subparts of such paragraphs of this Agreement
shall remain in full, force and effect.


17.Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes any and all prior representations, agreements, written or
oral, expressed or implied. This Agreement may not be modified or amended other
than by an agreement in writing signed by an officer of the Company.


18.Acknowledgment. You acknowledge and agree that, subsequent to the termination
of your employment, you shall not be eligible for any payments from the Company
or Company-paid benefits, except as expressly set forth in this Agreement. You
also acknowledge and agree that you have been paid for all time worked and have
received all other compensation owed to you, except for any payments owed to you
pursuant to Paragraph 1 which shall be paid to you regardless of whether you
sign this Agreement and Paragraph 2 which will be paid to you if you do not sign
this Agreement.


19.Headings. The headings contained in this Agreement are for convenience of
reference only and are not intended, and shall not be construed, to modify,
define, limit, or expand the intent of the parties as expressed in this
Agreement, and they shall not affect the meaning or interpretation of this
Agreement.


20.Days. All references to a number of days throughout this Agreement refer to
calendar days.


21.Representations. You agree and represent that:


(a)You have read carefully the terms of this Agreement, including the General
Release;


(b)You have had an opportunity to and have been encouraged to review this
Agreement, including the General Release, with an attorney;


(c)You understand the meaning and effect of the terms of this Agreement,
including the General Release;


(d)You were given twenty-one (21) days to determine whether you wished to sign
this Agreement, including the General Release;


9



--------------------------------------------------------------------------------







(e)Your decision to sign this Agreement, including the General Release, is of
your own free and voluntary act without compulsion of any kind;


(f)No promise or inducement not expressed in this Agreement has been made to
you;


(g)You understand that you are waiving your Claims as set forth in Paragraph 4
above including, but not limited to, Claims for age discrimination under the Age
Discrimination in Employment Act; and


(h)You have adequate information to make a knowing and voluntary waiver of any
and all Claims as set forth in Paragraph 4 above.


22.Counsel Fees. The Company will pay and/or reimburse you for your reasonable
counsel fees and costs incurred by you in connection with the review and
negotiation of the terms this Agreement prior to your execution of this
Agreement.


23.Revocation Period. If you sign this Agreement, you will retain the right to
revoke it for seven (7) days. If you revoke this Agreement, you are indicating
that you have changed your mind and do not want to be legally bound by this
Agreement. The Agreement shall not be effective until after the Revocation
Period has expired without your having revoked it. To revoke this Agreement, you
must send a certified letter to Human Resources Director Jacquelyne Batista at
the following address at the following address: 200 South Broad Street,
Philadelphia, PA 19102-3803. The letter must be post‑marked within seven
(7) days of your execution of this Agreement. If the seventh day is a Sunday or
federal holiday, then the letter must be post-marked on the following business
day. If you revoke this Agreement on a timely basis, you shall not be eligible
for the payments and other benefits set forth in Paragraph 3.


24.Offer Expiration Date. As noted above, you have twenty-one (21) days to
decide whether you wish to sign this Agreement. If you do not sign this
Agreement within twenty-one (21) days of your receipt of it, then this offer
shall expire and you will not be eligible for the payments and other benefits
set forth in Paragraph 3 above.


*    *    *
If you agree with the all of the terms of this Agreement, please sign below,
indicating that you understand, agree with and intend to be legally bound by
this Agreement, including the General Release, and return the signed Agreement
to Human Resources Director Jacquelyne Batista.
We wish you the best in the future.
Sincerely,
/s/ Lisa Most 9/10/18     
Lisa Most
Senior Vice President, Legal








10



--------------------------------------------------------------------------------





UNDERSTOOD AND AGREED,
INTENDING TO BE LEGALLY BOUND:
/s/ Jon Bell
Jon Bell
9/7/2018
Date
/s/ Theresa A. Bell
Witness







11

